Title: George Poindexter to James Monroe, [before 20 March 1813]
From: Poindexter, George
To: Monroe, James


          before 20 Mar. 1813 
          Mr Poindexter with his respects to Mr monroe asks the favor of him to convey the Guinea grass seed, sent herewith, to mr Jefferson. Mr Poindexter regrets that through the carelessness of his servant the grass seed were mixed with some of another kind, and a quantity of them lost, by being loose in the Portmanteau. mr P. however hopes that enough of them remain to make an experiment, of the utility of this discription of grass, in the Latitude of monticello.
			 The Letter from Doct. Brown was also much worn, & the seal broken in the portmanteau, it having, been thrown by the boy among some silver. mr P. hopes mr Jefferson will have the goodness to excuse these accidents; they frequently occur in so long a journey, as that from Natchez to Washington.
        